DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1, 3, 7, 13-14, 18 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 2/7/2022. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 103
Claims 1, 3, 7, 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (JP2010037355) in view of Kim et al (US 2010/0188620).
Claims 1, 7, 13-18: Aoki teaches an adhesive composition comprising an acrylic polymer, an ionic liquid, the adhesive is usable for bonding metallic materials. The acrylic polymer contains 8 wt% of acrylic acid [0036, 0025, 0030, 0027, examples]. 
Aoki does not teach two or more additives like claimed.
However, Kim discloses an adhesive composition comprising an ionic antistatic agent and teaches including a corrosion inhibitor can prevent adhesives containing an ionic compound from corroding metals [0021, 0082-0086]. The corrosion inhibitor can be a mixture of at least two, such as amine-based compounds including methylamine, dimethylamine, n-decylamine, or (benzo)triazole based compounds including 
Claim 3: when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results.  Case law holds that “[h]aving established that this knowledge was in the art, the examiner could then properly rely on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'"  In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). It results in the amine based compounds in an amount of 0.005-5 parts based on 100 parts of polymer. 
Claim 10: Aoki is silent with respect to the property of the composition. However, the  teachings from Fantoni have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claims 11-12: “a content of ….or less” includes zero.
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Kim provides a laundry list of example compounds that could be used for the corrosion inhibitor, it is noted that Kim discloses preferred corrosion inhibitors in paragraph 0085, which includes totally 30 compounds. 3 of them read on adsorptive inhibitor, and anther three read on chelate-forming metal deactivator. So the possibility is 1 out of 10 of each. It has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
In response to applicant's argument regarding unexpected results, the data have been fully considered, however, they are insufficient to establish unexpected results given that 1) the data is not compared to the closest prior art; 2) the data is not unexpected giving the addition of corrosion inhibitor to the composition; the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 3) the data is not reasonably commensurate in scope with the scope of claims. The inventive data only contains a specific amount of the additive as compared to no amount limitation in claimed, and the inventive data only contains a specific combination of additives as compared to the claimed genus. The above statement also applies to acrylic polymer and ionic liquid. Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983). Case law holds that whether the unexpected .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763